Case: 15-13709    Date Filed: 09/29/2016    Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-13709
                             Non-Argument Calendar
                           ________________________

                  D. C. Docket No. 6:13-cr-00171-RBD-GJK-1


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                             versus

CLINTON JAMES DUNSTON,

                                                Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 29, 2016)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      The Federal Public Defender’s Office, through attorney Conrad Kahn, has

moved to withdraw from further representation of the appellant in this appeal of

the district court’s denial of a motion to reduce sentence brought under 18 U.S.C. §
              Case: 15-13709     Date Filed: 09/29/2016    Page: 2 of 2


3582(c)(2), and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and the district court’s denial

of the motion to reduce sentence is AFFIRMED.




                                          2